Case 7:19-cr-00120-CS Document 61 Filed 01/25/21 Page 1 of 2
Case 7:19-cr-00120-CS Document 60 Filed 01/22/21 Page 1 of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

“4 Tr’ mh ! : United States Courthouse
MEMO ENDORSED 300 Quarropas Street
—— i ae White Plains, New York 10601

January 22, 2021

 

 

BY ECF

The Honorable Cathy Seibel

United States District Judge

Southern District of New York

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, New York 10601-4150

Re: United States v. Willis Hengy, 19 Cr. 120 (CS)
Dear Judge Seibel:

The Government respectfully writes regarding the upcoming sentencing of the
defendant, Willis Hengy, currently scheduled for February 10, 2021 at 10:30 a.m. (ECF
No. 59.) As the Court is aware, approximately one month after the Court scheduled the
defendant’s sentencing, Chief Judge McMahon extended limitations on in-person pro-
ceedings through February 12, 2021. First Amended Standing Order, 20 Misc. 622 (CM)
(Jan. 5, 2021). The Government has discussed the extended limitations with stand-by
counsel and understands that the defendant does not consent to any sentencing pro-
ceeding over video- or teleconference at this time.

In light of the extended restrictions on in-person appearances and the defendant’s
decision to proceed with sentencing in person, the Government respectfully believes that
an adjournment of the February 10, 2021 sentencing date is necessary in order to comply
with the District’s re-opening plan. Although such re-opening plans are subject to
change, the Government suggests that the Court adjourn the defendant’s sentencing for
approximately 30 days, or to a date and time convenient for the Court.

Sertontin odgomed : Moen 1G AOA\ a
10:00 aw.

So Ordered.

 

Cathy Sefbel, U.S.D.J.

L
Dated: psp
Case 7:19-cr-00120-CS Document 61 Filed 01/25/21 Page 2 of 2
Case 7:19-cr-00120-CS Document 60 Filed 01/22/21 Page 2 of 2

Page 2

Accordingly, the Government respectfully requests that the Court grant the re-
quested adjournment.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney _-

By: Ake Bo. LO

Nicholas 8. Bra y

Gillian Grossman

Assistant United States Attorneys
(212) 637-2188 / (914) 993-1962

 

Cc: Willis Hengy (by certified mail)
Larry Sheehan, Esq. (by ECF)

 
